DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application claims priority to a number of prior-filed applications.  Claim 1 is pending and subject to examination in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-27 of U.S. Patent No. 10,358,811.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements in the noted instant claim are present in the noted claims of the '811 patent.  

Allowable Subject Matter
Subject to overcoming the double patenting rejection set forth above, claim 1 would appear to be allowable if amended as follows to address certain typographical errors:
1. (proposed amendment) A rafter bracket configured to connect a vertical post of a building to a rafter of the building, the rafter bracket comprising: 
a first lower vertical side plate comprising at least one first lower vertical side plate fastener aperture, a first lower vertical side plate top, a first lower vertical side plate bottom, a first lower vertical side plate height extending from the first lower vertical side plate top to the first lower vertical side plate bottom, a first lower vertical side plate first end, a first lower 
a second lower vertical side plate opposite the first lower vertical side plate and extending substantially parallel to the first lower vertical side plate, the second lower vertical side plate comprising at least one second lower vertical side plate fastener aperture, a second lower vertical side plate top, a second lower vertical side plate bottom, a second lower vertical side plate height extending from the second lower vertical side plate top to the second lower vertical side plate bottom and substantially parallel to the first lower vertical side plate height, a second lower vertical side plate first end, a second lower vertical side plate second end opposite the first end, and a second lower vertical side plate width extending from the second lower vertical side plate first end to the second lower vertical side plate second end and substantially perpendicular to the second lower vertical side plate height; 
a horizontal plate connected to at least one of the first and second lower vertical side plates, the horizontal plate located above the first and second lower vertical side plate bottoms, the horizontal plate extending substantially perpendicular to the first and second lower vertical side plate heights, the horizontal plate comprising a horizontal plate first end, a horizontal plate second end, a horizontal plate width extending from the horizontal plate first end to the horizontal plate second end and substantially parallel to the first lower vertical side plate width and second lower vertical side plate width, a horizontal plate proximal end, a horizontal plate distal end, and a horizontal plate length extending from the horizontal plate proximal end to the horizontal plate distal end and substantially perpendicular to the horizontal plate width; 
a lower cavity defined by the first and second lower vertical side plates; 

an upper plate resting on the brace plate top, the upper plate oriented at an angle greater than 1 degrees and less than 90 degrees relative to the horizontal plate, the upper plate comprising a bottom surface facing the horizontal plate and a top surface opposite the bottom surface; 
wherein the upper plate comprises at least one fastener aperture extending from the upper plate top surface to the upper plate bottom surface, 
wherein the first lower vertical side plate and second lower vertical side plate are separated a first distance, the first distance substantially constant along the first lower vertical side plate and second lower vertical side plate widths and substantially parallel to the horizontal plate length, 
wherein the vertical post of the building is positioned between the first and second lower vertical side plates in the lower cavity, 
wherein the rafter of the building is positioned on the upper plate top surface, 
wherein at least one upper fastener is positioned through [[an]] a respective said upper plate fastener aperture and into the rafter, 
respective said fastener aperture of the first lower vertical side plate and into the vertical post, and 
further wherein the rafter extends upwardly at an acute angle relative to the horizontal plate from the brace plate first end to the brace plate second end.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635